United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1323EM
                                   _____________

G. Elvena Martin; Coyita Thomas;     *
Judith A. Corwin,                    *
                                     *
                 Appellants,         *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
American Family Mutual Insurance     *
Company; American Family Life        *       [PUBLISHED]
Insurance Company; American Standard *
Insurance Company of Wisconsin,      *
                                     *
                 Appellees.          *
                               _____________

                            Submitted: September 24, 1998
                                Filed: October 1, 1998
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

      G. Elvena Martin, Coyita Thomas, and Judith A. Corwin were independent
insurance agents in Missouri for American Family Mutual Insurance Company,
American Family Life Insurance Company, and American Standard Insurance
Company of Wisconsin (collectively American Family). After American Family
terminated their agencies, the agents brought this lawsuit asserting various claims. In
1997 the district court dismissed the agents’ wrongful discharge, tortious interference,
and conversion claims. A year later, in 1998, the district court granted summary
judgment to American Family on the agents’ remaining claims. The agents filed a
timely notice of appeal stating they were appealing the 1998 summary judgment order.
After the time for appeal expired, the agents submitted an appeal information form
stating they were also appealing the 1997 dismissal order.

       Initially, American Family contends we lack jurisdiction to consider the agents’
appeal of the district court’s 1997 dismissal order. The agents contend we have
jurisdiction to consider the dismissed claims because the agents listed the 1997
dismissal as an issue on their appeal information form. See 8th Cir. R. 3B (requiring
submission of appeal information form for administrative purposes along with notice
of appeal).

        To vest us with jurisdiction over an appeal, the appellant must comply with
Federal Rule of Appellate Procedure 3. See Smith v. Barry, 502 U.S. 244, 248 (1992).
Rule 3 requires appellants to file a notice of appeal that “designate[s] the judgment,
order, or part thereof appealed from” within thirty days after the district court enters the
judgment or order. Fed. R. App. P. 3(c); see id. R. 3(a); id. R. 4(a)(1). Because we
liberally construe the Rule’s requirements, a technically deficient document that is the
functional equivalent of the required notice can serve as a notice of appeal if the
document is filed within the thirty-day appeal period. See Smith, 502 U.S. at 248-49.
The failure to refer to the order appealed from is more than a technical deficiency,
however, and creates a jurisdictional bar to the appeal. See Klaudt v. United States
Dept. of Interior, 990 F.2d 409, 411 (8th Cir. 1993). We have held an appeal
information form filed within the thirty-day period cannot independently provide
jurisdiction, but can supplement a notice of appeal to create jurisdiction over a district
court order identified only on the form. See Elca Enters., Inc. v. Sisco Equip. Rental
& Sales, Inc., 53 F.3d 186, 189 (8th Cir. 1995); see also C & S Acquisitions Corp. v.
Northwest Aircraft, Inc., No. 96-4081, 1998 WL 469894, at *3 (8th Cir. Aug. 13,
1998). In the case before us, the agents did not file their appeal information form

                                            -2-
within the thirty-day appeal period expressing their intent to appeal the 1997 dismissal
order. Thus, we lack jurisdiction to review the 1997 dismissal order, and turn instead
to the properly appealed 1998 decision granting summary judgment to American Family
on the issues of fraud, promissory estoppel, breach of the implied covenants of good
faith and fair dealing, and breach of contract.

       The agents’ fraud claims fail as a matter of law because the agents cannot carry
their burden to prove every essential element of fraud. See Craft v. Metromedia, Inc.,
766 F.2d 1205, 1218 (8th Cir. 1985) (applying Missouri law); Heberer v. Shell Oil Co.,
744 S.W.2d 441, 443 (Mo. 1988); Trotter’s Corp. v. Ringleader Restaurants, Inc., 929
S.W.2d 935, 939 (Mo. Ct. App. 1996). Even if a management official said the agents
would have “lifelong careers” with American Family as the agents allege, the agents
cannot show the statements were knowingly false when made. See Craft, 766 F.2d at
1219; Kenley v. J.E. Jones Const. Co., 870 S.W.2d 494, 498 (Mo. Ct. App. 1994).
Further, no reasonable jury could find the agents’ reliance on the statements was
reasonable given the agency contract language, which says the agencies “may be
terminated by either party with or without cause,” the contract may not be modified
except by written agreement, and the written contract takes precedence over any
inconsistent oral statements. See One-o-One Enters., Inc. v. Caruso, 848 F.2d 1283,
1286-87 (D.C. Cir. 1988) (Ginsburg., J.).

       The agents’ remaining claims also fail as a matter of law. Because the agency
contract unambiguously permitted termination of the agencies at will, promissory
estoppel cannot be used to create a right preventing termination, see Hamra v. Magna
Group, Inc., 956 S.W.2d 934, 939 (Mo. Ct. App. 1997) (per curiam), and the covenant
of good faith and fair dealing cannot give rise to a right against termination, see
Comprehensive Care Corp. v. Rehabcare Corp., 98 F.3d 1063, 1066 (8th Cir. 1996)
(applying Missouri law). The agents do not assert the district court committed error in
granting summary judgment on their claim for breach of contract.


                                          -3-
       In sum, we decline to review the district court’s 1997 order because we lack
jurisdiction, and we affirm the district court’s 1998 order granting summary judgment
to American Family.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-